Dismissed and Memorandum Opinion filed June 3, 2004








Dismissed and Memorandum Opinion filed June 3, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00584-CV
____________
 
YOUNGBLOOD & ASSOCIATES,
P.L.L.C. f/k/a YOUNGBLOOD & WHITE, P.L.L.C., Appellant
 
V.
 
ROBERT DUHON, JR., Appellee
 

 
On Appeal from the
County Court at Law No. 2
Harris County, Texas
Trial Court Cause
No. 730,410
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed April 17, 2003.
On June 1, 2004, the parties filed an agreed motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 3, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.